Exhibit 10.8

 

LOGO [g937955g95a72.jpg]

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT is entered into effective as of June 30, 2015, by and
between NewStar Business Credit, LLC, a Delaware limited liability company, as
Administrative Agent (the “Secured Party”) for the Lenders (as defined below)
under the Loan Agreement (as defined below), and Mad Catz Interactive, Inc., a
corporation organized under the Canada Business Corporations Act (the
“Pledgor”).

WHEREAS, Mad Catz, Inc., a Delaware corporation (“Borrower”), Pledgor, 1328158
Ontario Inc., an Ontario corporation (“MCC”), Secured Party and the Lenders from
time to time party thereto (the “Lenders”) have entered into that certain Loan
and Security Agreement, dated of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have agreed to make available a revolving line of
credit to Borrower, all in accordance with and subject to the terms and
conditions set forth in the Loan Agreement;

WHEREAS, the Pledgor owns, directly or indirectly, 100% of the Equity Interests
in Borrower and in MCC;

WHEREAS, it is a condition precedent to the Lenders’ obligations to make the
Loans and advances under the Loan Agreement, that the Pledgor, among other
things, shall (a) execute and deliver a Guaranty Agreement of even date herewith
in favor of Secured Party, for the benefit of Lender Parties, guarantying all
obligations of Borrower under the Loan Agreement and the other Loan Documents
and (b) execute and deliver this Agreement and pledge to Secured Party, for the
benefit of the Lender Parties, the Pledged Collateral (as hereinafter defined)
as security for the Secured Obligations (as hereinafter defined);

WHEREAS, Pledgor acknowledges and confirms that, (a) it will directly or
indirectly benefit from the Loans from Lenders to Borrower, (b) the Loans
constitute valuable consideration to Pledgor, (c) this Agreement is intended to
be an inducement to Lenders to execute, deliver and perform the Loan Agreement
and the other Loan Documents and for Lenders to extend the Loans to Borrower,
and (d) each Lender is relying upon this Agreement in making and advancing the
Loans to Borrower;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Secured Party and each Lender to
enter into the Loan Agreement and other Loan Documents, the parties hereto,
intending to be legally bound hereby, do agree as follows:

 

US PLEDGE AGREEMENT - Page 1   



--------------------------------------------------------------------------------

1.

DEFINITIONS AND REFERENCES

 

  1.1.

Defined Terms

As used in this Agreement (including the recitals hereof), the following terms
shall have the meanings specified in this Section 1.1:

“Agreement” means this Pledge Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Company Rights” means, collectively, all LLC Rights, all Partnership Rights and
all Pledged Shares.

“Company Rights to Payments” means, collectively, all LLC Rights to Payments,
Partnership Rights to Payments and all rights in respect of Pledged Shares
described in item (iii) of the definition thereof.

“Domestic Subsidiary” means any direct subsidiary of Pledgor that is organized
under the laws of the United States of America, any state thereof, the District
of Columbia, Canada or any Province or Territory of Canada.

“Equity Interest” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such interest.

“Issuer” means each of Borrower, MCC and each other Domestic Subsidiary of
Pledgor.

“Lender Parties” means, collectively, Secured Party and Lenders.

“LLC Agreements” means, collectively, any and all articles or certificates
forming any Issuer that is a limited liability company now owned or hereafter
acquired by the Pledgor and any operating agreement, limited liability company
agreement or other agreement governing any such Issuer or the relations among
the members and/or managers of any such Issuer.

“LLC Rights” means, collectively, all LLC Units, all LLC Rights to Payments, all
LLC Agreements and all other interests and rights of Pledgor in any limited
liability company Issuer now owned or hereafter acquired by Pledgor, including
without limitation any right to cause the dissolution of any such Issuer or to
appoint or nominate a successor to Pledgor as a member of any such Issuer and
all Proceeds of the foregoing.

“LLC Rights to Payments” means, collectively, all proceeds, interest, profits,
and other payments or rights to payment attributable to Pledgor’s interests in
any limited liability company Issuer now owned or hereafter acquired by Pledgor,
and all distributions, cash, instruments and other property now or hereafter
received, receivable or otherwise made with respect to or in exchange for any
interest of Pledgor in any such Issuer, including interim distributions, returns
of capital, loan repayments, and payments made in liquidation of any such
Issuer, and whether or not the same arise or are payable under any LLC
Agreements.

 

US PLEDGE AGREEMENT - Page 2   



--------------------------------------------------------------------------------

“LLC Units” means, collectively, (i) all membership or limited liability company
ownership interests or other ownership interests of Pledgor in any limited
liability company Issuer, whether now owned or hereafter acquired by Pledgor,
including without limitation, the limited liability companies listed on Schedule
1.1 and, (ii) all certificates representing any such units, all options and
other rights, contractual or otherwise, at any time existing with respect to
such units, and all dividends, cash, instruments and other property now or
hereafter received, receivable or otherwise distributed in respect of or in
exchange for any or all of such units.

“Obligor” means the Pledgor, Borrower and any other Person who may now or may at
any time hereafter be primarily or secondarily liable for any of the Secured
Obligations or who may now or may at any time hereafter have granted to Secured
Party a lien upon any property as security for the Secured Obligations.

“Partnership” means any general partnership, limited liability partnership or
limited partnership Issuer and any successor of any such partnership.

“Partnership Agreements” means, collectively, any articles or certificate
forming any Partnership now owned or hereafter acquired by the Pledgor or any
partnership agreement or any other agreement governing any such Partnership or
the relations among the partners in any such Partnership.

“Partnership Rights” means, collectively, the Partnership Rights to Payments,
the Partnership Agreements and all other interests and rights of the Pledgor in
any Partnership now owned or hereafter acquired by the Pledgor, including
without limitation any right to cause the dissolution of such Partnership or to
appoint or nominate a successor to the Pledgor as a partner in such Partnership
and all Proceeds of the foregoing.

“Partnership Rights to Payments” means, collectively, (i) all proceeds,
interest, profits, and other payments or rights to payment attributable to the
Pledgor’s interests in any Partnership now owned or hereafter acquired by the
Pledgor, including without limitation, the Partnerships listed on Schedule 1.1,
and (ii) all distributions, cash, instruments and other property now or
hereafter received, receivable or otherwise made with respect to or in exchange
for any interest of the Pledgor in any such Partnership, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any such Partnership, and whether or not the same arise or are
payable under any Partnership Agreements.

“Partnership Units” means, collectively, (i) all limited partnership or limited
liability partnership interests of Pledgor in any Issuer that is a limited
partnership or a limited liability partnership and, (ii) all certificates
representing any such units, all options and other rights, contractual or
otherwise, at any time existing with respect to such units, and all dividends,
cash instruments and other property now or hereafter received, receivable, or
otherwise distributed in respect of or in exchange for any or all of such units.

“Pledged Collateral” means, collectively and each individually, (i) the Company
Rights, (ii) the Company Rights to Payments and (iii) any and all replacements,
products and cash and non-cash proceeds of, and dividends, distributions in
property, returns of capital or other distributions made on or with respect to,
any of the foregoing Equity Interests and ownership interests.

 

US PLEDGE AGREEMENT - Page 3   



--------------------------------------------------------------------------------

“Pledged Shares” means, collectively, (i) all of the issued and outstanding
shares of stock or other Equity Interests or securities of the Pledgor in any
Issuer owned or held of record or beneficially by the Pledgor on the date
hereof, including but not limited to such shares of stock and equity securities
described in Schedule 1.1; (ii) all other shares of stock or other equity
securities now owned or hereafter acquired by the Pledgor in an Issuer, whether
of the Issuers listed on Schedule 1.1 or any other Person; (iii) all
certificates representing any such shares and equity securities, all options,
and other rights, contractual or otherwise, at any time existing with respect to
such shares, and all distributions, dividends, cash, instruments and other
property now or hereafter received, receivable or otherwise distributed in
respect of or in exchange for any interest of Pledgor in any corporate Issuer,
including interim distributions, returns of capital loan repayments and payments
made in liquidation of any such Issuer, and whether or not the same arise or are
payable under any articles or certificate of incorporation or the bylaws of such
Issuer; and (iv) any articles of certificate of incorporation forming any
corporate Issuer now owned or hereafter acquired by the Pledgor or any bylaws or
other agreement governing any such Issuer or the relations among the
shareholders of any such Issuer and all rights thereunder.

“Secured Obligations” has the meaning given to such term in Section 2(a) hereof.

 

  1.2.

Accounting Terms

Unless otherwise specified, as used in this Agreement or in any certificate,
report, instrument or other document made or delivered pursuant to this
Agreement, all accounting terms not defined in this Agreement or in the Loan
Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP (as defined in the Loan Agreement).

 

  1.3.

Other Definitional Provisions

All capitalized terms in this Agreement (including the recitals hereof) and not
defined herein shall have the defined meanings provided in the Loan Agreement.
Whenever the context so requires, each reference to gender includes the
masculine and feminine, the singular number includes the plural and vice versa.
The words “hereof” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references to section, article,
annex, schedule, exhibit and like references are references to this Agreement
unless otherwise specified. A Default or Event of Default shall “continue” or be
“continuing” until such Default or Event of Default has been cured or waived by
Secured Party in writing. References in this Agreement to any Person shall
include such Person and its successors and permitted assigns.

 

2.

PLEDGE OF COLLATERAL

(a) Pledgor hereby (i) pledges and assigns to Secured Party, for the benefit of
the Lender Parties, all of its right, title and interest in and to the Pledged
Collateral, whether now or hereafter existing and (ii) grants to Secured Party,
for the benefit of the Lender Parties, a continuing first priority security
interest in and lien upon the Pledged Collateral, whether now or hereafter
existing and the proceeds thereof, as continuing collateral security for the due
and punctual payment and performance for (1) the Loans and all other Obligations
of Borrower under the Loan Agreement and the other Loan Documents, whether now
existing or hereafter incurred or arising, (2) the payment by Pledgor, when due
and payable, of all amounts from time to time owing by Pledgor under or in
respect of the Guaranty or any other Loan Document, and the due performance by
Pledgor of all of its other

 

US PLEDGE AGREEMENT - Page 4   



--------------------------------------------------------------------------------

respective obligations under or in respect of the Guaranty or any other Loan
Document, in each case whether now existing or hereafter incurred or arising,
(3) all other sums payable under the Loan Agreement and the other Loan
Documents, whether for principal, interest, fees or otherwise, whether now
existing or hereafter incurred or arising, and (4) all renewals, extensions,
amendments, modifications, supplements, or restatements of or substitutions for
any of the foregoing described in subsections (a)(1) through (a)(3) (all such
obligations, indebtedness and liabilities described in (a)(1) through (a)(4)
collectively, the “Secured Obligations”).

As used herein, the term “Secured Obligations” refers to all present and future
indebtedness, obligations and liabilities of whatever type which are described
above in this section, including any interest which accrues after the
commencement of any case, proceeding, or other action relating to the
bankruptcy, insolvency, or reorganization of Pledgor or any Issuer.
Notwithstanding anything in this Agreement to the contrary, the Secured
Obligations shall be limited to a maximum aggregate amount equal to the largest
amount that would render this Agreement and/or the security interest granted
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Applicable Law.

(b) The Pledgor shall (i) deliver to Secured Party all certificates or
instruments evidencing or representing the Pledged Collateral, and (ii) deliver
to Secured Party all certificates or instruments evidencing or representing any
additional Pledged Collateral within five (5) Business Days after the Pledgor’s
acquisition of such Pledged Collateral. Until such time as Pledgor has delivered
all certificates or instruments evidencing or representing the Pledged
Collateral to Secured Party, the Pledgor shall hold such certificates and/or
instruments as bailee and agent for the Secured Party. Each such certificate and
instrument shall be registered in the name of the Pledgor, duly endorsed in
blank or accompanied by an equity power duly executed by the Pledgor in blank,
in form and substance reasonably satisfactory to Secured Party, with any and all
documentary tax stamps and other documents necessary to cause Secured Party to
have a good, valid and perfected continuing first priority pledge of, Lien on
and security interest in the Pledged Collateral, free and clear of any other
mortgage, pledge, Lien, security interest, hypothecation, assignment, charge,
right, encumbrance or transfer or other restriction (individually, an
“Encumbrance” and collectively, “Encumbrances”), including, without limitation,
any necessary notations in the record books of the Pledgor or the entity in
which such equity or ownership interests evidence an ownership stake. At any
time following the occurrence and during the continuation of an Event of
Default, any or all of the Pledged Collateral, at the option of Secured Party
exercised in accordance with Section 3(d) hereof, may be registered in the name
of Secured Party or of its nominee, and the Pledgor hereby covenants that, upon
demand therefor by Secured Party, the Pledgor shall, or shall cause the Issuer
in which such equity or ownership interests evidence an ownership stake to,
effect such registration.

(c) Secured Party shall have the right, but not the obligation, to pay any taxes
or levies on or relating to the Pledged Collateral and any costs to preserve the
Pledged Collateral, which payments shall be made for the account of the Pledgor
and shall constitute a part of the Obligations.

(d) Within five (5) Business Days of any request by the Secured Party, the
Pledgor, at Pledgor’s own cost and expense, will duly execute and deliver to
Secured Party such financing statements, continuation statements, assignments,
certificates and/or such other agreements, assignments, instructions or
documents as Secured Party may reasonably request relating to the Pledged
Collateral or otherwise to enable Secured Party to create, maintain and perfect
or from time to time renew the security interests granted hereby or to create,
maintain and perfect a security interest in any additional Pledged Collateral
hereafter acquired by Pledgor or in any and all additions to and/or
replacements, products and proceeds of any of the foregoing, all in form and
substance reasonably satisfactory to Secured Party. Pledgor will pay all
reasonable fees, costs and expenses associated therewith, including without
limitation, the cost of filing any of the foregoing in all public offices or

 

US PLEDGE AGREEMENT - Page 5   



--------------------------------------------------------------------------------

other locations wherever Secured Party deems filing to be necessary or
desirable. Pledgor irrevocably grants Secured Party the right, at Secured
Party’s option, to file any or all of the foregoing pursuant to the Uniform
Commercial Code as enacted in the State of Pledgor’s organization and otherwise
without Pledgor’s signature, and Pledgor irrevocably appoints Secured Party as
Pledgor’s attorney in fact to execute any of the foregoing in Pledgor’s name and
to perform all other acts that Secured Party deems appropriate to perfect and
continue the security interests conferred by this Agreement or otherwise to
effect fully the purposes, terms and conditions of this Agreement, the Loan
Agreement and the other Loan Documents.

(e) No injury to, or loss or destruction of, the Pledged Collateral or any
Material Adverse Effect shall relieve Pledgor of any of the Secured Obligations.

 

3.

VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS

(a) So long as no Event of Default shall have occurred and be continuing or
would result from or be caused by any of the following:

(i) Pledgor shall be entitled to exercise any and all voting and/or consensual
rights and powers relating or pertaining to the Pledged Collateral or any part
thereof, subject to the terms hereof;

(ii) Pledgor shall be entitled to receive and retain any and all Company Rights
to Payments paid in cash in respect of the Pledged Collateral; provided,
however, that, any and all Company Rights to Payments paid or payable other than
in cash (including, without limitation, stock and liquidating dividends) in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for, any Pledged Collateral whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests or other ownership interests of any Issuer or any other Person
or received in exchange for the Pledged Collateral or any part thereof or as a
result of any merger, consolidation, acquisition, transfer, sale or disposition
of any Issuer or the Pledged Collateral or other exchange of assets to which
Pledgor or any Issuer may be a party or otherwise, and any and all cash and
other property received in exchange for or redemption of any of the Pledged
Collateral, shall be, and shall promptly, and in any event within two
(2) Business Days of receipt thereof, be delivered to Secured Party to hold as,
Pledged Collateral and shall, if received by Pledgor, be received in trust for
the benefit of Secured Party, be segregated from the other property or funds of
Pledgor and be forthwith delivered to Secured Party in the exact form received
with any necessary endorsement or appropriate stock powers duly executed in
blank, to be held by Secured Party as Pledged Collateral;

(iii) Secured Party shall execute and deliver (or cause to be executed and
delivered) to Pledgor all such proxies, powers of attorney, dividend orders,
interest orders and other instruments as Pledgor may request for the purpose of
enabling Pledgor to exercise the voting and/or consensual rights and powers that
Pledgor is entitled to exercise pursuant to Section 3(a) and/or to receive the
Company Rights to Payments that Pledgor is authorized to receive and retain
pursuant to Section 3(a); and Pledgor shall execute and deliver to Secured Party
all proxies, powers of attorney, dividend orders, interest orders and other
instruments and documents as may be required or may be requested by Secured
Party to enable Secured Party to receive and retain the Company Rights to
Payments in property, returns of capital and other distributions it is
authorized to receive and retain pursuant to Section 3(b); and

(b) Upon the occurrence and during the continuation of an Event of Default:

 

US PLEDGE AGREEMENT - Page 6   



--------------------------------------------------------------------------------

(i) all rights of the Pledgor to receive the Company Rights to Payments that
Pledgor is authorized to receive and retain pursuant to Section 3(a)(ii) shall
cease immediately, without any notice to Pledgor or action by or on behalf of
Secured Party or any other Person, and all such rights thereupon shall become
vested in Secured Party automatically without any action by any Person, and
Secured Party shall have the sole and exclusive right and authority to receive
and retain such Company Rights to Payments. Upon notice by the Secured Party to
the Pledgor, the Secured Party may elect to terminate the Pledgor’s rights to
exercise the voting and/or consensual rights and powers that Pledgor is entitled
to exercise pursuant to Section 3(a)(i) and upon the delivery of such notice,
the Secured Party shall have the sole and exclusive right and authority to
exercise such voting and/or consensual rights and powers. In such case, Pledgor
shall execute and deliver such proxies, powers of attorney, dividend orders,
interest orders and other instruments and documents as Secured Party may request
to enable Secured Party to exercise such rights and receive such Company Rights
to Payments. In addition, Secured Party is hereby appointed the attorney-in-fact
of Pledgor, with full power of substitution, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, to take all such
actions after the occurrence and continuation of an Event of Default, whether in
the name of Secured Party or Pledgor, as Secured Party may consider necessary or
desirable for the purpose of exercising such rights and receiving such Company
Rights to Payments. Any and all money and other property paid over to or
received by Secured Party pursuant to the provisions of this Section 3(b)(i)
shall be retained by Secured Party as part of the Pledged Collateral and shall
be applied in accordance with the provisions hereof and the Loan Agreement;

(ii) without limiting the generality of the foregoing, Secured Party may at its
option exercise any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any of the Pledged Collateral
(other than, except as otherwise expressly allowed hereunder, voting rights
pertaining to the Pledged Collateral or any part thereof), as if it were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
Issuer, or upon the exercise by any Issuer of any right, privilege or option
pertaining to any Pledged Collateral, and, in connection therewith, to deposit
and deliver any and all of the Pledged Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine and any and all rights to dissolve any Issuer
or to compel distribution of any Issuer’s assets; and

(iii) all Company Rights to Payments of any kind in respect of Pledged
Collateral which are received by Pledgor contrary to the provisions of
subsection (b)(i) and (b)(ii) of this section shall be received in trust for the
benefit of Secured Party, shall be segregated from other funds of Pledgor, and
shall be forthwith paid over to Secured Party as Pledged Collateral in the exact
form received, to be held by Secured Party as Pledged Collateral.

 

4.

REMEDIES ON DEFAULT

(a) Notwithstanding and without limiting any other provision of this Agreement,
the Loan Agreement or any of the Loan Documents, if at any time an Event of
Default shall have occurred and be continuing, then, Secured Party may from time
to time in its discretion, without limitation and without notice except as
expressly provided below or by law:

(i) exercise in respect of the Pledged Collateral, in addition to any other
rights or remedies provided for herein, under the other Loan Documents or
otherwise available to

 

US PLEDGE AGREEMENT - Page 7   



--------------------------------------------------------------------------------

it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Pledged Collateral); and

(ii) to the extent permitted by applicable law, without being required to give
any notice to Pledgor or to take or do any action (except as provided below or
by law):

(A) apply any cash held by it hereunder in the manner provided in Section 4(l);
and

(B) collect, receive, appropriate and realize upon the Pledged Collateral or any
part thereof, and/or sell, assign, transfer, contract to sell or otherwise
dispose of and deliver the Pledged Collateral or any part thereof, in its
entirety or in portions, at public or private sale or at any broker’s board, on
any securities exchange or at any of Secured Party’s places of business or
elsewhere, for cash, upon credit or for future delivery, and at such price or
prices as Secured Party may deem best, and Secured Party may (except as
otherwise provided by law) be the purchaser of any or all of the Pledged
Collateral so sold and thereafter may hold the same, absolutely, free from any
right or claim of whatsoever kind.

(b) In the event of a sale as aforesaid, Secured Party may, at any such sale, if
it deems it advisable to do so, restrict the number of prospective bidders or
purchasers and/or further restrict such prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing for their own
account, for investment and not with a view to the distribution or resale of the
Pledged Collateral, and may otherwise require that such sale be conducted
subject to restrictions as to such other matters as Secured Party may deem
necessary in order that such sale may be effected in such manner as to comply
with all applicable state and federal securities and other laws. Upon any such
sale, Secured Party shall have the right to deliver, assign and transfer the
Pledged Collateral so sold to the purchaser thereof.

(c) Pledgor hereby acknowledges that, notwithstanding that a higher price might
be obtained for the Pledged Collateral at a public sale than at a private sale
or sales, the making of a public sale of the Pledged Collateral may be subject
to registration requirements under applicable securities laws and other legal
restrictions, compliance with which would require such actions on the part of
Pledgor, would entail such expenses and would subject Secured Party, any
underwriter through whom the Pledged Collateral may be sold or any controlling
person of any of the foregoing to such liabilities, as would make a public sale
of the Pledged Collateral impractical. Accordingly, Pledgor hereby agrees that
private sales made by Secured Party in good faith in accordance with the
provisions of this Article 4, may be at prices and on other terms less favorable
to the Pledgor than if the Pledged Collateral were sold at a public sale, and
that Secured Party shall not have any obligation to take any steps in order to
permit the Pledged Collateral to be sold at a public sale, such a private sale
being considered or deemed to be a sale in a commercially reasonable manner and
that Secured Party shall have no obligation to delay the sale of any Pledged
Collateral for the period of time necessary to permit their registration under
the Securities Act of 1933, as amended (the “Securities Act”). Pledgor further
acknowledges and agrees that any offer to sell any Pledged Collateral which has
been (i) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of Dallas, Texas
(to the extent that such an offer may be so advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above to not less than fifteen (15) bona fide offerees shall be deemed
to involve a “public disposition” for the purposes of Section 9-610(c) of the
UCC (or any successor or similar, applicable statutory provision),
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and that

 

US PLEDGE AGREEMENT - Page 8   



--------------------------------------------------------------------------------

Secured Party or one or more of the Lender Parties may, in such event, bid for
the purchase of such Pledged Collateral.

(d) Pledgor also hereby acknowledges that any private sale of the Pledged
Collateral may be subject to compliance with federal and state securities and/or
other laws.

(e) Each purchaser at any such sale shall hold the property sold, absolutely
free from any claim or right whatsoever, including any equity or right of
redemption of Pledgor, and Pledgor hereby specifically waives all rights of
redemption, stay or appraisal and other rights that Pledgor has or may have
under any law, regulation or statute now existing or hereafter adopted or
otherwise. Secured Party shall give Pledgor not less than ten (10) calendar days
written notice of its intention to make any such public or private sale. In the
case of a public sale, such notice shall state the time and place fixed for such
sale, and, in case of a sale at broker’s board, on a securities exchange, at one
or more of Secured Party’s places of business or elsewhere, shall state the
board, exchange or other location at which such sale is to be made and the day
on which the Pledged Collateral, or that portion thereof so being sold, will
first be offered for sale at such location. In the case of a private sale, such
notice shall state only the date on or after which such sale may be made. Any
such notice given as aforesaid shall be deemed to be reasonable notification.

(f) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale. At any sale the Pledged Collateral may be sold in one lot
as an entirety or in parts, as Secured Party may determine. Secured Party shall
not be obligated to make any sale pursuant to any such notice. Secured Party
may, without notice or publication, adjourn any sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Pledged Collateral on
credit or for future delivery, the Pledged Collateral so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Collateral so sold and, in case of
any such failure, such Pledged Collateral may again be sold upon like notice.

(g) Secured Party, instead of exercising the power of sale herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose its lien or
security interest arising from this Agreement and sell the Pledged Collateral,
or any portion thereof, under a judgment or decree of a court or courts of
competent jurisdiction.

(h) On any sale of any part of the Pledged Collateral, Secured Party is hereby
authorized to comply with any limitation or restriction in connection with such
sale that may be necessary in order to avoid any violation of applicable law or
in order to obtain any required approval of the purchaser(s) by any Governmental
Authority.

(i) Pledgor hereby acknowledges, understands and agrees that Secured Party
(i) may exercise its rights under the Loan Agreement and the other Loan
Documents, whether or not they provide security for any of the Secured
Obligations, without exercising its rights hereunder or affecting the security
provided hereunder, and (ii) may proceed against all or any portion of the
Pledged Collateral and all other collateral securing any of the Secured
Obligations in such order and at such time as determined by Secured Party in its
sole discretion. Pledgor hereby expressly waives any rights under the doctrine
of marshalling of assets.

(j) Pledgor hereby acknowledges, understands and agrees that compliance with the
foregoing procedures shall satisfy any applicable requirements that such sale or
disposition be made in

 

US PLEDGE AGREEMENT - Page 9   



--------------------------------------------------------------------------------

a commercially reasonable manner, and shall result in such sale or disposition
being considered and deemed to have been made in a commercially reasonable
manner.

(k) Each of the rights, powers and remedies provided herein, or in the Loan
Agreement or any Loan Document, or now or hereafter existing at law, in equity,
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for herein or therein or
now or hereafter existing at law, in equity, by statute or otherwise. The
exercise of any such right, power or remedy shall not preclude the simultaneous
or later exercise of any or all other such rights, powers or remedies. No notice
to or demand on Pledgor in any case shall entitle Pledgor to any other notice or
demand in similar or other circumstances.

(l) The proceeds of any collection, recovery, receipt, appropriation,
realization, transfer, exchange, disposition or sale as aforesaid shall be
applied by Secured Party as provided in the Loan Agreement.

 

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

(a) Pledgor represents and warrants to Secured Party as of the date hereof and
as of the date of each request for Revolving Loan (which representations and
warranties shall survive the execution and delivery of this Agreement and the
making of Loans and advances under the Loan Agreement) as follows:

(i) it has full legal capacity and all requisite power, right and authority to
(A) own the Pledged Collateral, (B) execute, deliver and perform this Agreement,
(C) pledge the Pledged Collateral, and (D) grant the security interests and
Liens in the Pledged Collateral pursuant to this Agreement and otherwise
consummate the transactions contemplated under this Agreement and the other Loan
Documents to which it is a party, and Pledgor is under no legal restriction,
limitation or disability that would prevent it from doing any of the foregoing;

(ii) this Agreement has been duly executed and delivered by Pledgor and
constitutes the legal, valid and binding obligation of Pledgor, enforceable
against Pledgor in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity);

(iii) Pledgor is the direct record and beneficial owner of each security and
other interest that comprises the Pledged Collateral, and Pledgor has and will
have good, valid and marketable title thereto, free and clear of all
Encumbrances other than the security interests created by this Agreement and
other Permitted Liens;

(iv) all of the Pledged Collateral has been duly authorized and validly issued,
are fully paid and (other than with respect to limited liability company and
partnership interests) non-assessable and none of the Pledged Collateral was
issued in violation of the preemptive rights of any Person or of any agreement
by which Pledgor or any Issuer is bound;

(v) the Pledged Collateral described on Schedule 1.1 attached hereto constitute
100% of (1) the issued and outstanding partnership interests of each Partnership
if any, (2) the issued and outstanding LLC Units of each limited liability
company Issuer, if any, and (3) the issued and outstanding Pledged Shares of
each corporate Issuer (other than, in each case, the Excluded Equity), in each
case that is owned by Pledgor as of the date hereof;

 

US PLEDGE AGREEMENT - Page 10   



--------------------------------------------------------------------------------

(vi) the Pledged Collateral is and will be duly and validly pledged to Secured
Party in accordance with applicable law, and Secured Party has a good, valid and
perfected first priority Lien on and security interest in the Pledged Collateral
and the proceeds thereof subject to no Liens in favor of any other Person (other
than Permitted Liens), and no filing or other action will be necessary to
perfect or protect such lien or security interest other than the filing of any
financing statement with the secretary of state (or equivalent government
official) of the state in which Pledgor is organized naming Pledgor, as debtor,
and Secured Party, as secured party, and describing the Pledged Collateral and
delivery to Secured Party of any certificates evidencing the Pledged Collateral
(properly endorsed for transfer to Secured Party or in blank);

(vii) the execution, delivery and performance by Pledgor of this Agreement and
the consummation of the transactions and the creation and granting of the
security interests and liens contemplated thereby do not and will not
(A) conflict with or violate the certificate of formation, articles of
formation, articles of incorporation, bylaws, LLC Agreements, Partnership
Agreements or similar documents of any Issuer or any agreement by and between
Pledgor or any such Issuer and its respective equity owners or among any such
equity owners; (B) conflict with, result in a breach of, constitute a default of
or an event of default under, or constitute any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, require any
consent not obtained under, or result in or require the acceleration of any
indebtedness pursuant to, any agreement, indenture or other instrument to which
any Issuer is a party or by which any Issuer or any of its or their respective
properties or assets are bound or subject, in each case, the effect of which
would reasonably be expected to have or result in a Material Adverse Effect;
(C) conflict with or violate any provision of any applicable law, statute, rule,
regulation, ordinance, license or tariff or any judgment, decree or order of any
court or other Governmental Authority binding on or applicable to any Issuer or
any of its or their respective properties or assets or any of the Pledged
Collateral, the effect of which would reasonably be expected to have or result
in a Material Adverse Effect; or (D) result in the creation or imposition of any
Lien of any nature whatsoever upon any of the properties or assets of any Issuer
except those contemplated hereunder;

(viii) no restrictions or conditions exist with respect to the transfer, voting
or capital of any Pledged Collateral and no approval, consent or authorization
of, filing, (other than UCC financing statements), registration or qualification
with, or other action by, any Issuer, any Governmental Authority or any other
Person is or will be necessary to permit the valid execution, delivery or
performance of this Agreement by Pledgor or consummation of the transactions or
creation or granting of the Liens and security interests contemplated hereby and
all documentary stamp and other taxes and fees owing in connection with the
issuance transfer or pledge of the Pledged Collateral (or rights in respect
thereof) have been paid;

(ix) there is no action, claim, suit, proceeding or investigation pending or, to
the knowledge of Pledgor, currently threatened against or affecting the Pledged
Collateral, any Issuer, the Pledgor, or this Agreement or the transactions
contemplated hereby, before or by any court, arbitrator or Governmental
Authority (A) that questions or could prevent the validity of this Agreement or
the right or ability of Pledgor to enter into this Agreement or to consummate
the transactions or create or grant the Liens and security interests
contemplated hereby, (B) that would reasonably be expected to have or result in,
either individually or in the aggregate, any Material Adverse Effect, or
(C) that would reasonably be expected to result in any change in the current
equity ownership of any Issuer, nor is Pledgor aware that there is any basis for
any of the foregoing;

 

US PLEDGE AGREEMENT - Page 11   



--------------------------------------------------------------------------------

(x) no Issuer is a party or subject to any judgment, order or decree or any
agreement, document or instrument or subject to any restriction, any of which do
or would adversely affect or prevent Pledgor’s ability to execute or deliver,
perform under, consummate the transactions contemplated by, or to observe the
covenants and agreements contained in this Agreement;

(xi) the obligations of Pledgor under this Agreement are not subordinated in any
way to any other obligation of Pledgor or to the rights of any other Person; and
neither Pledgor nor any entity whose security constitutes part of the Pledged
Collateral is a party to or has entered into any agreement, document or
instrument that conflicts with this Agreement or that otherwise relates to the
Pledged Collateral which would reasonably be expected to have a Material Adverse
Effect;

(xii) the foregoing representations and warranties are made with the knowledge
and intention that Secured Party is relying and will rely thereon, and such
representations and warranties shall survive the execution and delivery of this
Agreement and the making of Loans and advances under the Loan Agreement;

(xiii) Pledgor has delivered to Secured Party all certificates and instruments
evidencing Pledged Collateral and all such certificates and instruments are
valid and genuine and have not been altered;

(xiv) no Issuer has any outstanding stock rights, rights to subscribe, options,
warrants or convertible securities outstanding or any other rights outstanding
whereby any Person would be entitled to have issued to it units of ownership
interest, stock or partnership or membership interests in any Issuer; and

(xv) Pledgor has not, nor has any Issuer, elected the application of Article 8
of the UCC to apply to any Issuer or any Company Rights, and Article 8 of the
UCC is thus not applicable to any Issuer other than any corporate Issuer.

(b) Until all Obligations (other than contingent indemnification obligations, to
the extent no claim giving rise thereto has been asserted) have been satisfied
in full and indefeasibly paid in full in cash and the Loan Agreement has been
terminated, Pledgor hereby covenants that:

(i) Pledgor shall: (A) at the request of Secured Party, execute, obtain,
deliver, file, register and/or record any and all financing statements,
continuation statements, instruments and other documents, or cause the
execution, filing, registration, recording or delivery of any and all of the
foregoing, that are necessary or required under law or otherwise reasonably
requested by Secured Party to be executed, filed, registered, obtained,
delivered or recorded to create, perfect, preserve, validate or otherwise
protect the pledge of the Pledged Collateral to Secured Party and Secured
Party’s perfected security interest in and lien on the Pledged Collateral;
(B) maintain, or cause to be maintained, at all times, the pledge of the Pledged
Collateral to Secured Party and Secured Party’s perfected first priority lien on
and security interest in the Pledged Collateral; (C) use commercially reasonable
efforts to defend the Pledged Collateral and Secured Party’s security interest
therein and perfected first priority lien thereon against all claims and demands
(other than Permitted Liens) of all Persons at any time claiming the same or any
interest therein adverse to Secured Party, and pay all reasonable costs, fees
and expenses (including, without limitation, in-house documentation and
diligence fees and legal expenses and reasonable attorneys’ fees and expenses)
in connection with such defense, which may at Secured Party’s discretion be
charged to Pledgor’s account and added to the

 

US PLEDGE AGREEMENT - Page 12   



--------------------------------------------------------------------------------

Obligations, and (D) if Secured Party so demands in writing in accordance with
this Agreement to the extent entitled thereto pursuant to this Agreement or
otherwise at any time during the continuance of an Event of Default, deliver all
replacements, products and proceeds of, and dividends, distributions in
property, returns of capital or other distributions made on or with respect to,
the Pledged Collateral to Secured Party promptly upon receipt in a form and
manner reasonably satisfactory to Secured Party;

(ii) Pledgor shall, and shall cause each Issuer to, keep true, complete and
accurate books of record with respect to the Pledged Collateral in accordance
with commercially reasonable business practices;

(iii) Pledgor shall, and shall cause each Issuer to, take all necessary and
appropriate commercially reasonable actions to ensure that (A) this Agreement
and the security interests and Liens created hereby are and remain perfected and
enforceable against Pledgor in accordance with its and their terms, and
(B) Pledgor complies with each of its covenants, agreements and obligations
under this Agreement;

(iv) Pledgor shall not take or permit to be taken, or permit or cause any Issuer
to take or permit to be taken, any action in connection with the Pledged
Collateral or otherwise which would reasonably be expected to impair the value
of the Pledged Collateral or any portion thereof or the value of the interests
or rights of Pledgor or Secured Party therein or with respect thereto,
including, without limitation, any amendment to or modification of the
certificate of formation (or similar charter documents) or bylaws or limited
liability company agreement (or similar documents) of such Person which would
reasonably be expected to result in or cause any of the foregoing;

(v) Pledgor shall not, and shall not permit any Issuer to, cause or permit to be
done, or enter into or make or become a party to any agreement (oral or
written), arrangement or commitment to do or cause to be done, any of the things
prohibited by this Agreement or that would breach this Agreement, any of the
other Loan Documents or any other instrument, agreement, arrangement, commitment
or document to which Pledgor or any Issuer is a party or by which Pledgor or any
of its properties or assets is or may be bound or subject; and

(vi) Except for the Pledged Shares, the Pledged Collateral is not and shall not
at any time be evidenced by any certificates. The certificates evidencing the
Pledged Collateral shall at all times be valid and shall not be altered. The
Pledged Collateral at all times shall be duly authorized, validly issued, fully
paid and (other than with respect to partnership and limited liability company
interests) non-assessable, and shall not be issued in violation of the
pre-emptive rights of any Person or of any agreement by which Pledgor or any
Issuer is bound and shall not be subject to any restrictions with respect to
transfer, voting or capital of such Pledged Collateral.

 

6.

RIGHTS OF SECURED PARTY UPON OCCURRENCE AND CONTINUATION OF EVENT OF DEFAULT

In addition to the provisions set forth in this Agreement, the Loan Agreement
and in the other Loan Documents, upon the occurrence and continuation of an
Event of Default, Secured Party shall have the right to exercise any and all
other rights, options and remedies provided for herein, in the Loan Agreement or
any other Loan Document, under the UCC, or at law or in equity generally or
otherwise, including, without limitation, the right (i) to foreclose the
security interests and Liens created hereunder, (ii) to realize upon or to take
possession of or sell any of the Pledged Collateral with or without judicial

 

US PLEDGE AGREEMENT - Page 13   



--------------------------------------------------------------------------------

process, and (iii) to exercise such rights and powers with respect to the
Pledged Collateral as Pledgor might exercise.

 

7.

MISCELLANEOUS PROVISIONS

 

  7.1.

Additional Actions and Documents

Pledgor hereby agrees to take or cause to be taken such further commercially
reasonable actions (including, without limitation, the delivery to Secured Party
of certificates representing the Pledged Collateral now or hereafter acquired or
owned by Pledgor), to obtain such consents and approvals and to duly execute,
deliver and file or cause to be executed, delivered and filed such further
agreements, assignments, instructions, documents and instruments as may be
necessary or as may be reasonably requested by Secured Party in order to fully
effectuate the purposes, terms and conditions of this Agreement and the
consummation of the transactions contemplated hereby, whether before, at or
after the performance and/or consummation of the transactions contemplated
hereby or the occurrence of a Default or Event of Default hereunder.

 

  7.2.

Expenses

Notwithstanding and without limiting or being limited by any other provision of
this Agreement or the Loan Documents, Pledgor shall pay all reasonable costs,
fees and expenses incurred by Secured Party or any of its Affiliates, including,
without limitation, documentation and diligence fees and expenses, all search,
audit, appraisal, recording, professional and filing fees and expenses and all
other out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-closing UCC and
judgment and tax lien searches) and, reasonable attorneys’ fees and expenses,
(a) in any effort to enforce this Agreement, the Loan Agreement, any other Loan
Document and/or any related agreement, document or instrument, or to effect
collection hereunder or thereunder, (b) in connection with entering into,
negotiating, preparing, reviewing and executing this Agreement, the Loan
Agreement and the other Loan Documents and all related agreements, documents and
instruments, (c) arising in any way out of administration of the Obligations or
the security interests or liens created hereunder, including without limitation,
any wire transfer fees or audit expenses or filing or recordation fees, (d) in
connection with instituting, maintaining, preserving, perfecting and enforcing
Secured Party’s rights hereunder and enforcing and/or foreclosing on the
security interests and/or Liens in any of the Pledged Collateral, through
judicial process or otherwise, (e) in defending or prosecuting any actions,
claims or proceedings arising out of or relating to this Agreement and/or any
related agreement, document or instrument, (f) in seeking or receiving any
advice with respect to its rights and obligations under this Agreement, the Loan
Agreement, any other Loan Documents and/or all related agreements, documents and
instruments, and/or (g) in connection with any modification, supplement,
amendment, waiver or extension of this Agreement, the Loan Agreement, any other
Loan Document or any related agreement, document or instrument, and all of the
same may be charged to Pledgor’s account and shall be part of the Obligations.
If Secured Party or any of its Affiliates uses in-house counsel for any of the
purposes set forth above or any other purposes under this Agreement for which
Pledgor is responsible to pay or indemnify, Pledgor expressly agrees that the
Obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Secured
Party or such Affiliate in its sole discretion for the work performed. In
addition and without limiting the foregoing, Pledgor shall pay all taxes (other
than taxes based upon or measured by Secured Party’s income or revenues or any
personal property tax), if any, in connection with the making of the Loans and
the recording of the security documents and financing statements therefor and
pursuant to the Loan Documents.

 

US PLEDGE AGREEMENT - Page 14   



--------------------------------------------------------------------------------

  7.3.

Notices

Any notice or request hereunder shall be given to Pledgor or to Secured Party in
accordance with the provisions set forth in the Loan Agreement.

 

  7.4.

Delay

No course of action or dealing, renewal or extension of this Agreement, any
security interests or liens created hereunder or rights or obligations
hereunder, release of Pledgor or any of the foregoing or delay, failure or
omission on Secured Party’s part in enforcing this Agreement, the Loan Agreement
or any other Loan Document or in exercising any right, remedy, option or power
hereunder or thereunder shall affect the liability of Pledgor or operate as a
waiver of such or of any other right, remedy, power or option or of any default,
nor shall any single or partial exercise of any right, remedy, option or power
hereunder or under any other Loan Document affect the liability of Pledgor or
preclude any other or further exercise of such or any other right, remedy, power
or option. No waiver by any party to this Agreement of any one or more defaults
by the other party in the performance of any of the provisions of this Agreement
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or different nature. Notwithstanding any other provision of
this Agreement, the Loan Agreement or any other Loan Document, by completing the
closing or by making Loans or advances, Secured Party does not waive a breach of
any representation or warranty of Pledgor under this Agreement, the Loan
Agreement or any other Loan Document, and all of Secured Party’s claims and
rights resulting from any breach or misrepresentation by Pledgor are
specifically reserved by Secured Party.

 

  7.5.

Governmental Approvals

Upon the exercise by Secured Party or any of its Affiliates of any right or
remedy under this Agreement, the Loan Agreement or any other Loan Document that
requires any consent, approval or registration with, or consent, qualification
or authorization by, any Governmental Authority, Pledgor will execute and
deliver, or will cause the execution and delivery of, all applications,
certificates, instruments and other documents that Secured Party may be required
to obtain for such governmental consent, approval, registration, qualification
or authorization.

 

  7.6.

Release of Pledged Collateral

Promptly following full performance and satisfaction and indefeasible payment in
full in cash of the Secured Obligations (other than contingent indemnification
obligations, to the extent no claim giving rise thereto has been asserted) and
the termination of the Loan Agreement, the security interests and Liens created
hereby shall terminate and Secured Party shall promptly execute and deliver such
documents, at Pledgor’s expense, as are necessary to release Secured Party’s
security interests and Liens in the Pledged Collateral and shall promptly return
the Pledged Collateral to Pledgor at the address of Pledgor set forth herein or
at such other address as Pledgor may direct in writing. Secured Party shall not
be deemed to have made any representation or warranty with respect to any
Pledged Collateral so delivered, except that such Pledged Collateral is free and
clear, on the date of such delivery, of any and all Liens, charges and
encumbrances arising from Secured Party’s own acts.

 

  7.7.

Successors and Assigns; Participations; New Secured Parties

(a) This Agreement shall inure to the benefit of Secured Party, all future
holders of the Loans and the Obligations, or any of the Secured Obligations or
any of the Pledged Collateral and all Transferees (as defined below), and each
of their respective successors and permitted assigns. Pledgor may not assign,
delegate or transfer this Agreement or any of its rights or obligations under
this

 

US PLEDGE AGREEMENT - Page 15   



--------------------------------------------------------------------------------

Agreement, the Loan Agreement or any other Loan Document without the prior
written consent of Secured Party and Required Lenders. No rights are intended to
be created under this Agreement or under any other Loan Document for the benefit
of any third party donee, creditor or incidental beneficiary of Pledgor. Nothing
contained in this Agreement or any other Loan Document shall be construed as a
delegation to Secured Party of Pledgor’s duty of performance, including, without
limitation, any duties under any account or contract in which Secured Party has
a security interest or Lien. This Agreement shall be binding upon Pledgor and
its respective heirs and assigns.

(b) PLEDGOR ACKNOWLEDGES THAT SECURED PARTY AND THE OTHER LENDER PARTIES AT ANY
TIME AND FROM TIME TO TIME MAY SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN
OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER, THIS AGREEMENT
TO ONE OR MORE OTHER PERSONS, AS SET FORTH IN THE LOAN AGREEMENT (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). In such case, the Transferee
shall have all of the rights and benefits with respect to the portion of such
Obligations, the Pledged Collateral, this Agreement, the Loan Agreement and the
other Loan Documents held by it as fully as if such Transferee were the original
holder thereof (including without limitation rights of set-off and recoupment),
and shall become vested with all of the powers and rights given to Secured Party
and/or any other Lender Party, as applicable, hereunder with respect thereto,
and shall be deemed to be a “Secured Party” for all purposes hereunder, the
predecessor Secured Party or other Lender Party shall thereafter be forever
released and fully discharged from any liability or responsibility hereunder
with respect to the rights and interests so assigned. Pledgor hereby grants to
any Transferee or any assignee or other transferee of Secured Party a continuing
security interest and Lien in the Pledged Collateral and any deposits, accounts,
instruments, moneys or other property actually or constructively held by such
Transferee, assignee or transferee as security for such Person’s interest in the
Obligations, the Pledged Collateral, the Loan Agreement and/or this Agreement
and/or the other Loan Documents.

(c) Notwithstanding any other provision of this Agreement, the Loan Agreement or
any other Loan Document, Secured Party may disclose to any Transferee, all
information, and may furnish to such Transferee copies of reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement or any Loan Document.

 

  7.8.

Severability

If any term or provision of this Agreement is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity or unenforceability without affecting the validity or
enforceability of, the remainder of this Agreement which shall be given effect
so far as possible.

 

  7.9.

Survival

It is the express intention and agreement of the parties hereto that all
obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Pledgor herein shall survive the execution, delivery and
termination of this Agreement and the making of Loans and advances and the
termination of this Agreement until all Obligations (other than contingent
indemnification obligations, to the extent no claim giving rise thereto has been
asserted) are performed in full and indefeasibly paid in full in cash and the
Loan Agreement is terminated.

 

US PLEDGE AGREEMENT - Page 16   



--------------------------------------------------------------------------------

  7.10.

Rights and Remedies not Exclusive

(a) Secured Party shall have the right in its sole discretion to determine which
rights, powers, Liens, security interests or remedies Secured Party may at any
time pursue, relinquish, subordinate or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Secured Party’s rights, powers, Liens, security interests or remedies
hereunder, under the Loan Agreement or any of the Loan Documents, or under
applicable law or at equity.

(b) The enumeration of the rights and remedies herein is not intended to be
exhaustive. The rights and remedies of Secured Party described herein are
cumulative and are not alternative to or exclusive of any other rights or
remedies which Secured Party otherwise may have by contract or at law or in
equity, and the partial or complete exercise of any right or remedy shall not
preclude any other further exercise of such or any other right or remedy.

 

  7.11.

Effectiveness and Termination

This Agreement shall be effective on the date hereof and shall continue in full
force and effect until full performance and satisfaction and indefeasible
payment in full in cash of all Obligations (other than contingent
indemnification obligations, to the extent no claim giving rise thereto has been
asserted) and termination of the Loan Agreement, all in accordance with the Loan
Agreement, and the rights and powers and security interests and Liens granted to
Secured Party hereunder and the financing statements filed pursuant hereto shall
continue in full force and effect notwithstanding the termination of this
Agreement or the fact that Borrower’s borrowings under the Loan Agreement may
from time to time be temporarily in a zero or credit position, until all of the
Obligations (other than contingent indemnification obligations, to the extent no
claim giving rise thereto has been asserted) have been indefeasibly paid in full
in cash and performed and satisfied in full. Unless and until this Agreement
shall have been terminated in accordance with its terms and all Secured
Obligations (other than contingent indemnification obligations, to the extent no
claim giving rise thereto has been asserted) shall have been paid in full in
cash and performed and satisfied in full, Pledgor waives any rights which it may
have under the UCC or otherwise to demand the filing of termination statements
with respect to the Pledged Collateral, and Secured Party shall not be required
to send such termination statements to Pledgor, or to file them with any filing
office except as required by Applicable Law.

 

  7.12.

Governing Law; Venue; Construction

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR IN THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO VENUE ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION. NOTWITHSTANDING
THE FOREGOING, SECURED PARTY SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY CREDIT PARTY OR ITS

 

US PLEDGE AGREEMENT - Page 17   



--------------------------------------------------------------------------------

PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION AS SECURED PARTY, AS THE CASE
MAY BE, DEEMS NECESSARY OR APPROPRIATE IN ORDER TO EXERCISE REMEDIES WITH
RESPECT TO THE COLLATERAL.

(c) EACH PARTY HERETO ACKNOWLEDGES THAT BOTH PARTIES PARTICIPATED IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND THAT, ACCORDINGLY, NEITHER PARTY
SHALL MOVE OR PETITION A COURT CONSTRUING THIS AGREEMENT TO CONSTRUE IT MORE
STRINGENTLY AGAINST ONE PARTY THAN AGAINST THE OTHER.

 

  7.13.

Captions

The captions in this Agreement are intended for convenience and reference only
and do not constitute and shall not be interpreted as part of this Agreement,
and shall not affect the meaning or interpretation of this Agreement.

 

  7.14.

Counterparts

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute but one and the same instrument. This Agreement may be
executed by facsimile transmission, email transmission or other electronic
means, which signatures shall be considered original executed counterparts for
purposes of this Section 7.14, and each party to this Agreement agrees that it
will be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party to this Agreement.

 

  7.15.

Indemnity

(a) NOTWITHSTANDING AND WITHOUT LIMITING ANY OTHER PROVISION OF THIS AGREEMENT,
THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, PLEDGOR SHALL INDEMNIFY SECURED
PARTY, EACH LENDER PARTY AND THEIR AFFILIATES AND THEIR RESPECTIVE MANAGERS,
MEMBERS, OFFICERS, EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“INDEMNIFIED PERSONS”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
SECURED PARTY’S REASONABLE IN-HOUSE DOCUMENTATION AND DILIGENCE FEES AND
REASONABLE LEGAL EXPENSES AND REASONABLE FEES AND DISBURSEMENTS OF COUNSEL)
WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PERSON
WITH RESPECT TO OR ARISING OUT OF, OR IN ANY LITIGATION, PROCEEDING OR
INVESTIGATION INSTITUTED OR CONDUCTED BY ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON WITH RESPECT TO ANY ASPECT OF, OR ANY TRANSACTION CONTEMPLATED BY OR
REFERRED TO IN, OR ANY MATTER RELATED TO OR ANY ASPECT OF, THIS AGREEMENT, THE
OBLIGATIONS, THE PLEDGED COLLATERAL OR ANY OF THE LOAN DOCUMENTS OR ANY
AGREEMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY (INCLUDING, WITHOUT
LIMITATION, RELATING TO OR ARISING OUT OF ANY OF THE OBLIGATIONS AND/OR
TRANSACTIONS CONTEMPLATED UNDER SECTION 7.15(B) OF THIS AGREEMENT), WHETHER OR
NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO, EXCEPT TO THE EXTENT THAT ANY OF
THE FOREGOING ARISES SOLELY AND DIRECTLY OUT OF THE GROSS NEGLIGENCE, BAD FAITH
OR

 

US PLEDGE AGREEMENT - Page 18   



--------------------------------------------------------------------------------

WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON. Secured Party agrees to give
Pledgor reasonable notice of any event of which Secured Party becomes aware for
which indemnification may be required under this Section 7.15, and Secured Party
may elect (but is not obligated) to direct the defense thereof, provided that
the selection of counsel shall be subject to Pledgor’s consent, which consent
shall not be unreasonably withheld or delayed. Secured Party and any other
Indemnified Person may, in its reasonable discretion, take such actions as it
deems necessary and appropriate to investigate, defend or settle any event or
take other remedial or corrective actions with respect thereto as may be
necessary for the protection of Secured Party or any of the other Indemnified
Persons, its or their interest or the Pledged Collateral generally. If any
Indemnified Person uses in-house counsel for any of the purposes set forth above
or any other purposes under this Agreement for which Pledgor is responsible to
pay or indemnify, Pledgor expressly agrees that its indemnification obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by such Indemnified
Person in its sole discretion for the work performed.

(b) Notwithstanding the foregoing, if any insurer agrees to undertake the
defense of an event (an “Insured Event”), Secured Party agrees not to exercise
its right to select counsel to defend the event if that would cause Pledgor’s
insurer to deny coverage; provided, however, that Secured Party reserves the
right to retain counsel to represent it or any of the other Indemnified Persons
with respect to an Insured Event at its sole cost and expense. To the extent
that Secured Party obtains recovery from a third party other than an Indemnified
Person of any of the amounts that Pledgor has paid to Secured Party pursuant to
the provisions of this Section 7.15, then Secured Party shall promptly pay to
Pledgor the amount of such recovery.

 

  7.16.

Setoff

In addition to any other rights Secured Party may have hereunder, under the Loan
Agreement or any of the Loan Documents, or under applicable law or at equity,
upon the occurrence and continuation of any Event of Default Secured Party shall
have the right to apply any property of Pledgor held by Secured Party to reduce
the Obligations.

 

  7.17.

Waiver of Notice; Waiver of Statute of Limitations

Pledgor hereby waives demand, presentment, protest, notice of dishonor or
non-payment, as well as all defenses with respect to any and all instruments,
notice of acceptance hereof, notice of Loans or advances made, credit extended,
collateral received or delivered, or any other action taken by Secured Party in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein or in the other Loan Documents. The
pleading of any statute of limitations as a defense to any demand against
Pledgor hereunder and under the Loan Documents is expressly waived by Pledgor.

 

  7.18.

Waiver of Defenses

Pledgor hereby waives any and all defenses and counterclaims it may have or
could interpose in any action or procedure brought by Secured Party to obtain an
order of court recognizing the assignment of or security interests and liens of
Secured Party in and to the Pledged Collateral.

 

  7.19.

Discharge of Pledgor’s Obligations

In addition to and notwithstanding any other provision of this Agreement, the
Loan Agreement or any other Loan Document, Secured Party, in its sole
discretion, shall have the right, but not

 

US PLEDGE AGREEMENT - Page 19   



--------------------------------------------------------------------------------

the obligation, at any time that Pledgor fails to do so, without prior notice to
Pledgor, to: (i) obtain insurance covering any of the Pledged Collateral as and
to the extent required under the Loan Agreement; (ii) pay for the performance of
any of Pledgor’s obligations hereunder; (iii) discharge taxes, liens, security
interests, or other encumbrances at any time levied or placed on any of the
Pledged Collateral in violation of this Agreement unless Pledgor is in good
faith with due diligence by appropriate proceedings contesting those items; and
(iv) pay for the maintenance and preservation of any of the Pledged Collateral.
Such expenses and advances shall be added to the Secured Obligations until
reimbursed to Secured Party and shall be secured by the Pledged Collateral. Any
such payments and advances by Secured Party shall not be construed as a waiver
by Secured Party of any Default or Event of Default or any other rights,
remedies or powers of Secured Party hereunder, or under the Loan Agreement or
any other Loan Document or otherwise.

 

  7.20.

Jury Waiver

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ITS RESPECTIVE RIGHT TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY KIND BROUGHT
BY EITHER AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, WHETHER OR NOT SPECIFICALLY SET FORTH THEREIN.

 

  7.21.

Entire Agreement

This Agreement, the Loan Agreement and the other Loan Documents to which Pledgor
is a party constitute the entire agreement between Pledgor and Secured Party
with respect to the subject matter hereof and thereof, and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof, which are hereby terminated, null and void and of no further force or
effect. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by Pledgor and Secured Party. Neither this Agreement nor any portion
hereof may be changed, modified, amended, restated, waived, supplemented,
canceled or terminated orally or by any course of dealing or in any other manner
other than by an agreement in writing signed by both Secured Party and Pledgor.
Any waiver of this Agreement by Secured Party shall be limited solely to the
express terms and provisions of such waiver. Each party to this Agreement
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement, the Loan Agreement and the other
Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and/or provisions of this Agreement.

 

  7.22.

Sole Duty of Secured Party

Secured Party shall have no responsibility for or obligation or duty with
respect to all or any part of the Pledged Collateral or any matter or proceeding
arising out of or relating thereto, including without limitation, any obligation
or duty to collect any sums due in respect thereof or to protect or preserve any
rights pertaining thereto.

 

US PLEDGE AGREEMENT - Page 20   



--------------------------------------------------------------------------------

  7.23.

Secured Party Approvals

Unless expressly provided herein or in the Loan Agreement to the contrary, any
approval, consent, waiver or satisfaction of Secured Party with respect to any
matter that is subject of this Agreement, the Loan Agreement or the other Loan
Documents may be granted or withheld by Secured Party in its sole and absolute
discretion (with any necessary consents of Lenders or Required Lenders, as
applicable, under the Loan Agreement).

 

  7.24.

No Unwritten Oral Agreements

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PLEDGOR, ADMINISTRATIVE
AGENT AND LENDERS RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
PLEDGOR AND ADMINISTRATIVE AGENT. THIS AGREEMENT SUPERSEDES ALL PRIOR (IF ANY)
ORAL AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
HEREOF.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

US PLEDGE AGREEMENT - Page 21   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Pledge
Agreement as of the date first written above.

 

PLEDGOR:

MAD CATZ INTERACTIVE, INC.

as the Pledgor

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

 

SECURED PARTY:

NEWSTAR BUSINESS CREDIT, LLC

as the Secured Party

By:

 

 /s/ Greg Gentry

Name:

 

 Greg Gentry

Title:

 

 Senior Vice President

 

US PLEDGE AGREEMENT - Signature Page   



--------------------------------------------------------------------------------

Pledge Agreement

Schedule 1.1

Description of Initial Pledged Shares

 

Name of

Issuer

 

 

    Class or Series of    
Equity Interest

 

 

    Number of    
Shares

 

 

Certificate
    Representing    
Equity Interest

 

 

    Percentage of Equity    
Interest Pledged

 

Mad Catz, Inc.

              100%        

1328158

Ontario Inc.

              100%        

Description of Initial Partnership Rights

  None.

Description of Initial LLC Units Pledged

  None.

 

US PLEDGE AGREEMENT - Schedule 1.1   